—Petition unanimously dismissed without costs. Memorandum: In this CPLR article 78 proceeding, petitioner seeks the review of the March 2, 1990 and February 8, 1991 orders of Supreme Court, Erie County, that respectively denied petitioner’s recusal motion and settled the record on which the order *671was based. Because those orders are subject to appeal, an article 78 proceeding is not the appropriate method to seek their review and the petition is therefore dismissed (see, Matter of Venture Mag. v White, 103 AD2d 450, 451). (Original Article 78 Proceeding.) Present — Callahan, J. P., Denman, Pine, Lawton and Davis, JJ.